DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1, 3, 4, 6, 7, 9, 11, 13, and 18 are amended and claims 2, 5, 8, 10, and 17 are cancelled due to Applicant's amendment dated 07/07/2022.  Claims 1, 3–4, 6–7, 9, 11–16, and 18–20 are pending.
The objection to claims 1–3 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/07/2022.
The rejection of claims 1–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/07/2022.  The rejection is withdrawn. 
The rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Feng et al. CN-108623545-A ("Feng-CN"), see attached machine translation referred to herein as "Feng-MT" as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/07/2022.  The rejection is withdrawn. 
However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments with respect to the rejections of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US-20190341552-A1 ("Wu").
It is noted that Wu et al. US-20190341552-A1 was cited on the PTO-892 of 04/14/2022.
Regarding claim 13, Wu teaches an organic electronic device comprising an organic layer between a first and second electrode, wherein the organic layer comprises a compound of a Formula (I) (¶ [0056]-[0057]) 
    PNG
    media_image1.png
    93
    383
    media_image1.png
    Greyscale
 (¶ [0010]), wherein the device is preferably an organic light emitting device (OLED) (¶ [0057]).  Wu teaches that the is suitable as a hole transport material or hole injection material for OLEDs of any color, and allows the OLEDs using the same to have improved current efficiency, luminous efficacy and external quantum efficiency (¶ [0198]).   Wu teaches specific examples of the compound of formula (I) (¶ [005]) including specifically discloses compounds including compound 4
    PNG
    media_image2.png
    344
    320
    media_image2.png
    Greyscale
 (page 14) and compound 10 
    PNG
    media_image3.png
    326
    382
    media_image3.png
    Greyscale
 (page 15).

Wu does not specifically disclose a compound as shown above wherein the amine moiety -N(Z1)(Z2) is 
    PNG
    media_image4.png
    121
    71
    media_image4.png
    Greyscale
 instead of 
    PNG
    media_image5.png
    225
    101
    media_image5.png
    Greyscale
 . However, Wu teaches wherein the amine moiety -N(Z1)(Z2) may be groups including 
    PNG
    media_image4.png
    121
    71
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    225
    101
    media_image5.png
    Greyscale
 (¶ [0047]).
Therefore, given the general formula and teachings of Wu, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 
    PNG
    media_image5.png
    225
    101
    media_image5.png
    Greyscale
 with   
    PNG
    media_image4.png
    121
    71
    media_image4.png
    Greyscale
 in either of compound 4 or compound 10, because Wu teaches the amine moiety -N(Z1)(Z2) may suitably be either 
    PNG
    media_image4.png
    121
    71
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    225
    101
    media_image5.png
    Greyscale
 .  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a hole transport material or hole injection material in the device of Wu and possess the benefits as described above taught by Wu.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image4.png
    121
    71
    media_image4.png
    Greyscale
, because it would have been choosing from a list of twenty-five amine moiety -N(Z1)(Z2) specifically disclosed by Wu, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a hole transport material or hole injection material in the device of Wu and possessing the benefits taught by Wu.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the Formula (I) of Wu having the benefits as described above taught by Wu in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compounds of Wu corresponds to the claimed compound HT064 
    PNG
    media_image6.png
    143
    176
    media_image6.png
    Greyscale
and the claimed compound HT061 
    PNG
    media_image7.png
    117
    203
    media_image7.png
    Greyscale
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. WO-2017196081-A1 ("Chang").
Regarding claim 13, Chang teaches an organic EL device comprising a compound of a Chemical Formula 1 (¶ [126]–[127], ¶ [12]) 
    PNG
    media_image8.png
    133
    246
    media_image8.png
    Greyscale
(¶ [14]).  Chang teaches the compound of Chemical Formula 1 may have high thermal stability, improved light emission efficiency and lifetime and hole transport capability (¶ [132]) and may improve light emission efficiency of the organic EL device and lifetime by increasing a triplet energy using the above compound as a hole transport layer material which may contact with light emitting layer (¶ [133]).  Chang teaches examples of the compound of Chemical Formula 1 including compound 79 
    PNG
    media_image9.png
    302
    233
    media_image9.png
    Greyscale
 (¶ [85], page 14) and compound 89 
    PNG
    media_image10.png
    282
    214
    media_image10.png
    Greyscale
(¶ [90], page 16).
Chang does not specifically disclose a compound as above wherein: (1) the amine group -L-N(Ar1)(Ar2) is substituted para to the carbazolyl group on the dibenzo group; and (2) the biphenyl group is 
    PNG
    media_image11.png
    161
    124
    media_image11.png
    Greyscale
 instead of 
    PNG
    media_image12.png
    167
    174
    media_image12.png
    Greyscale
.  However, in the Chemical Formula Chang teaches the amine group -L-N(Ar1)(Ar2) may be substituted at any position on the dibenzo group comprising X (¶ [14]) and teaches that Ar1 and Ar2 are each independently a substituted or unsubstituted C6 to C30 aryl group (¶ [18]), which includes 
    PNG
    media_image11.png
    161
    124
    media_image11.png
    Greyscale
 and 
    PNG
    media_image12.png
    167
    174
    media_image12.png
    Greyscale
.
Given the general formula and teachings of Chang, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of compound 79 or compound 89 wherein: (1) the amine group -L-N(Ar1)(Ar2) is substituted para to the carbazolyl group on the dibenzo group; and (2) the biphenyl group is 
    PNG
    media_image11.png
    161
    124
    media_image11.png
    Greyscale
 instead of 
    PNG
    media_image12.png
    167
    174
    media_image12.png
    Greyscale
.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by Chemical Formula 1 in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful as a hole transport layer material in the device of Chang and possess the properties taught by Chang.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The modified compounds of Chang correspond to the claimed compound HT045
    PNG
    media_image13.png
    154
    228
    media_image13.png
    Greyscale
and compound HT057 
    PNG
    media_image14.png
    187
    286
    media_image14.png
    Greyscale
.

Allowable Subject Matter
Claims 1, 3–4, 6–7, 9, 11–12, 14–16, and 18–20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art, exemplified by Lee US-20170301868-A1, teaches an organic electric element comprising compound of a Formula 1 
    PNG
    media_image15.png
    206
    154
    media_image15.png
    Greyscale
(¶ [0013]–[0014]) and teaches examples of the compound of the Formula 1 (¶ [0074]) including a compound 2-1 
    PNG
    media_image16.png
    229
    313
    media_image16.png
    Greyscale
(page 12).  However, Lee does not teach a compound wherein the positions corresponding to X and Y in the claimed formulae are -NH- instead of -NR- wherein R is phenyl and wherein the diphenylamine is substituted at the 4-position of the carbazolyl group.  Further, the prior art does not provide a reason to modify the compound of Lee such that the positions corresponding to X and Y in the claimed formulae are -NH- instead of -NR- wherein R is phenyl and wherein the diphenylamine is substituted at the 4-position of the carbazolyl group to arrive at the claimed compound.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cho et al. KR-1535606-B1 teaches a compound of a general formula 
    PNG
    media_image17.png
    244
    238
    media_image17.png
    Greyscale
(¶ [0013]) and teaches examples including compound P-1 
    PNG
    media_image18.png
    171
    166
    media_image18.png
    Greyscale
 (page 21) and compound P-100 
    PNG
    media_image19.png
    158
    190
    media_image19.png
    Greyscale
 (page 26); and
Hyun et al. KR-20140130297-A teaches a compound of a general formula 
    PNG
    media_image20.png
    189
    265
    media_image20.png
    Greyscale
 (¶ [0013]) and teaches examples including compound 47 
    PNG
    media_image21.png
    159
    158
    media_image21.png
    Greyscale
(page 33).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786